By the Court.

Lumpkin, J.
delivering the opinion.
This bill was filed to restrain the Sheriff, by injunction, from placing the purchaser of a certain lot in Columbus, at Sheriff’s sale, in possession of the premises, on the ground that the complainant is the owner of the property so purchased; and that being neither defendant in execution, his heir or tenant, the Sheriff is not authorized to eject him from the premises.
The defendants having answered the bill, moved the Court below to dissolve the injunction, upon the ground that the equity in the bill had been fully sworn off; which motion was granted, and thereupon the complainant excepted, and now assigns the same for error in this Court.
[1.] We feel bound to affirm the order dissolving the injunction, not, however, because the equity in the bill was sworn off, but because the injunction ought never to have been granted. Anthony vs. Brooks, 5 Ga. R. 576: The injury threatened is, at most, a mere trespass, susceptible of ample pecuniary compensa*121tion, and for which the party aggrieved may, and no doubt will, obtain adequate damages in a Court of Law.
[2.] And to that redress the complainant is remitted, should the Sheriff, without authority of law, forcibly dispossess him. There is nothing ^special in this case, for which a Court of Law could not administer a satisfactory remedy. It is true that the bill alleges, that the tenants — the cestui que trust of the complainant— would become homeless and houseless, for want of means to provide another habitation. This, however, would only aggravate the trespass and.enhance the measure of damage.
Let the judgment below be affirmed.